DETAILED ACTION 
Claims 1-4, submitted on July 13, 2020, are allowed.  Claims 5-35 are cancelled.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a vaccine, in the reply filed on November 19, 2021, is acknowledged.  Claims 5-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Note that the subject matter of Group I is consonant with the non-elected invention of Group VII in the restriction requirement mailed on January 24, 2012 in application no. 12/992,631, of which the present application is a divisional.1  
Examiner’s Amendment 
An examiner’s amendment to the record appears below.  Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This application is in condition for allowance except for the presence of claims 5-35, which are directed to inventions non-elected without traverse.  Accordingly, claims 5-35 have been cancelled.  See MPEP 821.02.  
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Straten et al. (US 2007/0036811 A1, cited in attached form PTO-892) is cited as being the closest prior art.  This reference (see, e.g., para. 0008-11 and 0033-35) discloses vaccines containing a protein known as IAP (inhibitor of apoptosis protein) or a fragment thereof.  The instant claims, however, require an inhibitor of this protein, not the protein itself, and are therefore patentably distinct.  Any 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
    

    
        1 This application is a divisional of 15/675,987, filed August 14, 2017, which is a divisional of 12/992,631, filed February 21, 2011.